DISMISS; and Opinion Filed September 12, 2016.




                                         S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00834-CV

                        RAMESH RAMADAS, Appellant
                                   V.
            AMAR NUGGEHALLI, DGS TECHNICAL SERVICES, INC., AND
              DGS TECHNICAL SERVICES OF CANADA, INC., Appellees

                         On Appeal from the 219th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 219-00079-2016

                               MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Fillmore and Brown
                                   Opinion by Justice Brown
       Before the Court is appellant’s notice of withdrawal of appeal. We construe appellant’s

notice as a motion to dismiss the appeal. We grant the motion and dismiss the appeal. See TEX.

R. APP. P. 42.1(a)(1).




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE


160834F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RAMESH RAMADAS, Appellant                            On Appeal from the 219th Judicial District
                                                     Court, Collin County, Texas
No. 05-16-00834-CV        V.                         Trial Court Cause No. 219-00079-2016.
                                                     Opinion delivered by Justice Brown. Chief
AMAR NUGGEHALLI,                                     Justice Wright and Justice Fillmore
DGS TECHNICAL SERVICES, INC., AND                    participating.
DGS TECHNICAL SERVICES OF
CANADA, INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees AMAR NUGGEHALLI, DGS TECHNICAL
SERVICES, INC., AND DGS TECHNICAL SERVICES OF CANADA, INC. recover their
costs of this appeal from appellant RAMESH RAMADAS.


Judgment entered this 12th day of September, 2016.




                                             –2–